Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 1 of 12 PageID #: 1761




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IAN WALLACE,                                       )
                                                   )
                        Plaintiff,                 )
                                                   )
         v.                                        )         Case no. 4:18cv01859 PLC
                                                   )
PHARMA MEDICA RESEARCH, INC.,                      )
et al.,                                            )
                                                   )
                        Defendants.                )


                                 MEMORANDUM AND ORDER

          This matter is before the Court on Defendant Tris Pharma’s Inc.’s motion for summary

judgment. [ECF No. 114] Plaintiff Ian Wallace opposes the motion. [ECF No. 127]] The parties

submitted the same materials in support of their summary judgment positions.1 For the following

reasons, the Court grants Tris Pharma’s motion.2

    I.        Background

          This case arises from Plaintiff’s infection with hepatitis C. Plaintiff claims that the

infection was caused by blood draws he underwent while participating in two clinical studies at

Pharma Medical Research, Inc.’s (PMR) medical research facility. Tris sponsored one of those

studies.




1
  Specifically, both Plaintiff and Tris submitted the: transcript of the November 7, 2019 deposition
of Shabaz Kahn, M.D.; transcript of the July 30, 2019 deposition of Heather Jordan, M.D.; and
contract between Tris and PMR, titled “Master Service Agreement.” Plaintiff also submitted Tris’s
answers to interrogatories, a December 10, 2020 email from Plaintiff’s counsel to Tris’s counsel,
and Protocol 2015-3952, which pertains to the Tris study in which Plaintiff participated that is at
issue in this case.
2
  The parties consented to the jurisdiction of the undersigned pursuant to 28 U.S.C. § 636(c). [ECF
No. 14]
                                                 1
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 2 of 12 PageID #: 1762




       The undisputed record reveals the following. In 2016, Plaintiff voluntarily participated in

a study at PMR’s St. Charles facility that was sponsored by Tris. [ECF No. 116 at ¶ 7] During

the study, participants were subject to multiple blood draws.

       PMR “worked on a contract basis with pharmaceutical companies to test and gather data

for testing pharmaceuticals that the pharmaceutical companies wanted to market.” [ECF No. 116

at ¶ 13] Dr. Shabaz Khan was PMR’s vice president of clinical operations. [Id. at ¶ 16] Dr.

Heather Jordan was a principal investigator at PMR’s St. Charles facility from March 2015 to May

2019. [Id. at ¶ 23] Dr. Jordan’s duties included ensuring each study assigned to her, including the

ones in which Plaintiff participated, was conducted in accordance with the study’s protocol. [Id.

at ¶ 24]

       PMR conducted its studies pursuant to protocols, which “governed everything ranging

from what medication to administer to he time a participant’s blood was to be drawn and tested.”

[Id. at ¶¶ 14, 25] PMR’s scientific affairs and protocol-writing teams drafted protocols in

accordance with Food and Drug Administration (FDA) guidelines and in consultation with the

study sponsor. [ECF Nos. 116 at ¶¶ 15; 116-3 at 5] According to Dr. Khan’s deposition testimony,

a study protocol must comply with FDA guidelines, but “any other studies [sic] specific design

and all, the sponsor will have an input. It’s their study.” [ECF No. 116-3 at 6 ] Dr. Khan affirmed

that the use of catheters rather than needles for blood draws would require the approval of both

PMR’s scientific affairs department and the study sponsor. [Id. at 8]

       Tris retained PMR to conduct clinical studies of its pharmaceutical products, and they

entered into a Master Service Agreement (“Agreement”). [ECF Nos. 116 at ¶ 6, 116-2] The

Agreement set forth the parties’ contractual rights and obligations. [ECF No. 116-2] Among other

things, the Agreement required PMR to: provide written status reports as reasonably requested by



                                                2
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 3 of 12 PageID #: 1763




Tris; “perform the Services under the general direction of Tris’ designated representative”; “assign

to Tris all right, title, and interest” in “all data and Intellectual Property Rights” that PMR’s

personnel or subcontractors created, developed, or conceived; “maintain in strict confidence” all

confidential information received from Tris or “of which [PMR] bec[ame] aware in connection

with this Agreement”; permit Tris’s representatives to examine or audit PMR’s facilities, systems,

equipment, and records; and maintain adequate insurance. [ECF No. 116-2 at §§ 2.2, 2.9, 8.1, 9.1,

10.5, 17.1] The Agreement allowed PMR to “use subcontractors to perform part of the Services,”

but only if Tris approved and the subcontractor agreed to the terms contained in the Agreement.

[Id. at § 2.6] Tris also had the right to approve the personnel that PMR assigned to studies of Tris’s

medications. [Id. at § 2.11]

       Under a section entitled “Independent Contractor Status,” the Agreement provided:

           It is understood and agreed that [PMR] is an independent contractor and will not
           have any rights to any of Tris benefits, nor for any purposes be deemed or
           intended to be an employee of Tris. [PMR] agrees to make any payments or
           withholding required by the Internal Revenue Code of 1986, as amended, the
           regulations promulgated thereunder, social security and any related statute or
           regulations.

[Id. at § 11.1] The Agreement further stated: “[PMR] is not an agent of Tris and Tris is not an

agent of [PMR] and neither party is authorized to bind the other party with respect to any third

party.” [Id. at § 11.2]

       Plaintiff filed a second amended complaint asserting claims of negligence (Count II) and

res ispsa loquitor (Count V) against Tris. [ECF No. 76] Plaintiff premised these claims on an

agency theory. [Id.] Specifically, Plaintiff alleged that: (1) Tris “sponsored as master and PMR

as agent a certain study at PMR’s St. Charles, Missouri facility” in which Plaintiff participated;

(2) Tris contracted with PMR “to test on humans a certain medications designed, manufactured,

supplied, and created” by Tris; (3) Tris “controlled the actions of [PMR] or had the right to control

                                                  3
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 4 of 12 PageID #: 1764




the actions of [PMR] in said study”; and (4) PMR was “acting as the agent for [Tris] in the scope

of its employment by [Tris] for the aforesaid study.” [ECF No. 76 at 1, 4, 8] According to Plaintiff,

Tris is therefore “responsible for [PMR’s] actions during the study.” [Id. at 4, 8]

         Tris moves for summary judgment on the ground that PMR was not Tris’s agent and,

therefore, “any claims of negligence cannot be imputed to Tris.” [ECF No. 114 at ¶ 4] In response,

Plaintiff asserts that summary judgment is inappropriate procedurally and the evidence establishes

the existence of an agency relationship between Tris and PMR. [ECF No. 127]

   II.      Legal Standard

         Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013). The movant “bears the initial responsibility

of informing the district court of the basis for its motion” and must identify “those portions of [the

record]...which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party makes this showing, “the

nonmovant must respond by submitting evidentiary materials that set out specific facts showing

that there is a genuine issue for trial.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th

Cir. 2011) (en banc) (quotation omitted).

         “On a motion for summary judgment, ‘facts must be viewed in the light most favorable to

the nonmoving party only if there is a genuine dispute as to those facts.’” Ricci v. DeStefano, 557

U.S. 557, 586 (2009) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). The court’s function is

not to weigh the evidence but to determine whether there is a genuine issue for trial. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986), accord Tolan v. Cotton, 572 U.S. 650, 656 (2014)

(per curiam) (quoting Anderson, 477 U.S. at 249). “Credibility determinations, the weighing of



                                                  4
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 5 of 12 PageID #: 1765




the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those

of a judge.” Torgerson, 643 F.3d at 1042 (quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000)).

           In a diversity case, a federal court applies “federal law to matters of procedure, and state

law to substantive matters. Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 427 (1996).”

Eagle Tech., Inc. v. Expander Ams., Inc., No. 4:11-CV-1763 HEA, 2014 WL 636172, at *3 (E.D.

Mo. Feb. 14, 2014), aff'd, 783 F.3d 1131 (8th Cir. 2015); accord Smith v. Toyota Motor Corp.,

964 F.3d 725, 728 (8th Cir. 2020). Therefore, this Court applies Missouri state law to the agency

claims at issue in this motion for summary judgment.3

    III.      Discussion




3
   As the Court noted in its Memorandum and Order of August 2020, the parties do not dispute
that Missouri law applies with respect to the substantive matters in this case. [ECF No. 108 at 7
n.8] “In a diversity action, a district court sitting in Missouri follows Missouri's choice-of-law
rules to determine applicable state law.” Stricker v. Union Planters Bank, N.A., 436 F.3d 875, 877
(8th Cir. 2006). When resolving “choice-of-law issues in tort actions, Missouri courts apply the
‘most significant relationship’ test.” Id. at 878 (citation omitted). The “most significant
relationship” test

           requires a court to consider: “(a) the place where the injury occurred, (b) the place
           where the conduct causing the injury occurred, (c) the domicile, residence,
           nationality, place of incorporation and place of business of the parties, and (d) the
           place where the relationship, if any, between the parties is centered.” [Goede v.
           Aerojet Gen. Corp., 143 S.W.3d 14, 24] n. 6 [(Mo. Ct. App. 2004)] (quoting
           Restatement (Second) of Conflict of Laws § 145 (1971))[, abrogated on other
           grounds by Sanders v. Ahmed, 364 S.W.3d 195, 206-08 (Mo. 2012) (en banc)].

Id.; accord Winter v. Novartis Pharms. Corp., 739 F.3d 405, 410 (8th Cir. 2014). “More
importantly, for personal injury actions, Missouri applies the law of the place of injury, unless
some other state has a more significant relationship. . . . Missouri's formulation essentially
establishes a presumption that the state with the most significant relationship is the state where the
injury occurred.” Winter, 739 F.3d at 410 (internal quotation marks and citations omitted). Here,
the place of Plaintiff’s injury is Missouri. Nothing of record supports a conclusion that a different
state has a more significant relationship under the circumstances. Missouri substantive law
therefore applies in this tort action.
                                                    5
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 6 of 12 PageID #: 1766




       Tris claims that it is entitled to summary judgment because PMR, the party allegedly

responsible for Plaintiff’s injury, was not Tris’s agent. [ECF No. 114] More specifically, Tris

asserts that Plaintiff failed to plead, much less prove, the elements required to establish an agency

relationship between Tris and PMR.

       Plaintiff counters that summary judgment is inappropriate because Tris’s “motion seems

to be an attack on the sufficiency of the complaint allegations rather than … a motion which posits

that there is no genuine factual dispute.” [ECF No. 127 at 3] Plaintiff further asserts that Tris is

not entitled to summary judgment because: (1) Tris failed to present any affidavits or testimony

in support of its motion; and (2) evidence in the summary judgment record supports the existence

of an agency relationship between Tris and PMR. Finally, Plaintiff requests leave to amend the

second amended complaint “[i]n the event the Court finds a pleading deficiency[.]” [Id. at 7]

       “Agency is the fiduciary relation that arises when one person (a principal) manifests assent

to another person (an agent) that the agent shall act on the principal’s behalf and subject to the

principal’s control, and the agent manifests assent or otherwise consents so to act.” Blanks v. Fluor

Corp., 450 S.W.3d 308, 378 (Mo. App. 2014) (quoting Restatement Third, Agency § 1.01). See

also State ex rel. Ford Motor Co. v. Bacon, 63 S.W.3d 641, 642 (Mo. banc 2002). A principal is

typically liable for the acts of its agent. Bacon, 63 S.W.3d at 642; McAllister v. St. Louis Rams,

LLC, No. 4:16-CV-172 SNLJ, 2018 WL 1299710, at *3 (E.D. Mo. Mar. 13, 2018). To prove the

existence of an agency relationship, a plaintiff must show that: (1) the agent had the authority “to

alter legal relations between the principal and a third party”; (2) the agent was a “fiduciary with

respect to matters within the scope of the agency”; and (3) the principal had “the right to control

the conduct of the agent with respect to matters entrusted to the agent.” Bacon, 63 S.W.3d at 642.

The absence of any of these three elements defeats the purported agency relationship. Id.



                                                 6
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 7 of 12 PageID #: 1767




       “Whether an agency relationship exists is generally a factual question for the jury.” West

v. Sharp Bonding Agency, Inc., 327 S.W.3d 7, 11 (Mo. App. 2010). “However, ‘this relationship

is a question of law for the court to determine when the material facts are not in dispute, and only

one reasonable conclusion can be drawn from the material facts.’” Id. (quoting Ritter v. BJC

Barnes Jewish Christian Health Sys., 987 S.W.2d 377, 384 (Mo. App. 1999) (internal quotation

omitted)). See also Weitz Co. v. MH Wash., 631 F.3d 510, 522 (8th Cir. 2011) (“[W]hen the facts

are undisputed and only one reasonable conclusion can be drawn from them,” the existence of a

principal-agent relationship “is a question of law.”).

       In his second amended complaint, Plaintiff alleged that Tris was liable for PMR’s

negligence because Tris “controlled the actions of [PMR] or had the right to control the actions of

[PMR] in [the clinical] study” and was therefore PMR’s principal. [ECF No. 76 at 4, 8] In regard

to Tris’s alleged control over PMR, Plaintiff stated that Tris had the right to:

           visit PMR’s facility to assure compliance with [Tris’s] instructions, policies,
           rules, protocols, and guidelines; monitor PMR’s conduct; request all information
           from PMR during the study; require reports from PMR; require audits; require
           quality assurance and quality control systems; require specific testing
           procedures including blood draws; regulate meal and sleep times of study
           participants; and all other restrictions set forth in the aforesaid study guidelines.

[Id.] Plaintiff also averred that Tris required PMR to carry insurance for study participants. [Id.]

       As Tris correctly points out in its motion for summary judgment, Plaintiff’s allegations

relate solely to the third element of an agency relationship – namely, the principal’s right to control

the agent. Plaintiff alleged no facts supporting the existence of either (1) PMR’s authority to alter

legal relationships between Tris and third parties or (2) a fiduciary relationship between PMR and

Tris. The right to control the alleged agent is not sufficient to establish an agency relationship.

See, e.g., Bacon, 63 S.W.3d at 642.




                                                   7
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 8 of 12 PageID #: 1768




       Plaintiff does not dispute Tris’s assertion that he failed to allege the first and second

elements of an agency relationship between Tris and PMR. Rather, without citing supporting

Eighth Circuit or United States Supreme Court case law, Plaintiff argues that a defendant may not

base a motion for summary judgment on pleading defects. Rule 56(c) provides:

          A party asserting that a fact cannot be or is genuinely disputed must support the
          assertion by citing to particular parts of materials in the record, including
          depositions, documents, electronically stored information, affidavits or
          declarations, stipulations (including those made for purposes of the motion
          only), admissions, interrogatory answers, or other materials….


Fed. R. Civ. P. 56(c)(1)(A). Here, Tris relies on the pleadings, as well as the Agreement and the

depositions of PMR’s employees, to establish that there is no genuine issue of material fact. When

a plaintiff’s pleadings and summary judgment materials fail to present facts demonstrating an

essential element of his claim, summary judgment is appropriate. See, e.g., Clark v. SL Western

Lounge, LLC., 4:18-CV-1223 JCH, 2019 WL 6893040, at *3–4 (E.D. Mo. Dec. 18, 2019).

       Plaintiff also argues that Tris’s motion for summary judgment must fail because Tris

presented no proof, such as affidavits or testimony, to support its position that PMR was not its

agent. [ECF No. 101 at 7] However, a nonmoving party must substantiate allegations with

sufficient probative evidence that would allow a finding in his favor. Frevert v. Ford Motor Co.,

614 F.3d 466, 473–74 (8th Cir.2010). “[A] movant will be entitled to summary judgment ‘against

a party who fails to make a showing sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of proof at trial.’” Bedford v. Doe,

880 F.3d 993, 996 (8th Cir. 2018) (quoting Celotex, 477 U.S. at 323). The existence of an agency

relationship between Tris and PMR is essential to Plaintiff’s negligence and res ipsa loquitor

claims against Tris. As such, Tris is entitled to summary judgment if the pleadings and summary

judgment record do not make a showing sufficient to establish this relationship or to establish a

                                                 8
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 9 of 12 PageID #: 1769




dispute of material fact regarding the existence of such a relationship. Tris’s alleged failure to

submit affidavits or testimony does not preclude summary judgment.4

       Finally, Plaintiff opposes Tris’s motion on the ground that evidence in the summary

judgment record establishes the three elements of an agency relationship between Tris and PMR.

In regard to the first element, Plaintiff maintains that the Agreement authorized PMR to alter Tris’s

legal relationships because it: allowed Tris access to PMR’s facility to observe testing and review

records; required PMR to obtain insurance; “obligated PMR to adhere to procedures approved by

Tris, along with any other written instructions [Tris] provided”; and required PMR to perform its

contractual obligations under the general direction of Tris’s designated representative. [ECF No.

127 at 5] Additionally, the Agreement required PMR to include in any third party contracts the

same terms set forth in the Agreement, and it prohibited PMR from delegating its obligations to

any third party without Tris’s approval. [Id. at 5-6]       Finally, Plaintiff points to Dr. Khan’s

testimony that Tris “had the right to require the use of catheters rather than needles” for blood

draws performed in its clinical studies. [Id. at 5]




4
  According to Plaintiff, Tris’s motion for summary judgment “seems to be illustrative of forbidden
summary judgment motions which a defendant files simply to force a plaintiff to map out all their
evidence before trial or risk dismissal.” [ECF No. 127 at 2] In support of his position, Plaintiff
cites Goka v. Bobbit, 862 F.2d 646 (7th Cir. 1988). To the extent this Court should consider
Seventh Circuit case law, Goka is distinguishable and not persuasive under the circumstances.
There, the defendant prison guards moved for summary judgment on the pro se inmate’s section
1983 claims, claiming that there were no material factual disputes, even though they were aware
of evidence to the contrary. Id. at 650. Reversing the district court’s entry of summary judgment
for the defendants, the Seventh Circuit reasoned that a party “defeats th[e] purpose” of Rule 56
when it “has obtained knowledge through the course of discovery … that a material factual dispute
exists and yet proceeds to file a summary judgment motion, in hopes that the opposing party will
fail or be unable to meet its burden in responding to the motion[.]” Id. Unlike the parties in Goka,
Plaintiff is represented by counsel and Tris does not ignore evidence that is “directly and materially
inconsistent” with the material facts upon which it relies.



                                                  9
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 10 of 12 PageID #: 1770




       Based on its review, the Court finds that the Agreement evidences Tris’s intention to retain

control over the testing of its pharmaceutical products by, among other things, overseeing PMR’s

work and limiting PMR’s ability to subcontract out its duties and obligations under the agreement.

The Agreement also reflects Tris’s intent to protect its confidential information and enjoy the

benefits of any intellectual property flowing from the work PMR performed under the agreement.

However, nothing in either the Agreement or the other evidence of record suggests PMR had the

authority to alter Tris’s legal relationships with third parties. See, e.g., McKeage v. Bass Pro

Outdoor World, LLC, No. 12-3157-CV-S-GAF, 2015 WL 2093126, at *7 (W.D. Mo. May 5, 2015)

(“While Plaintiffs have put forth some evidence regarding the alleged principals’ abilities to

control the alleged agent, no evidence or arguments have been made that [the alleged agent] in any

way had the power to alter the legal relationships between [the alleged principals] and their

customers.”); Hagale Indus., Inc. v. Lands’ End, Inc., No. 3474-CV-S-4-ECF, 2002 WL 35646232,

at *7 (W.D. Mo. Oct. 29, 2002) (evidence that the defendant limited the plaintiff’s ability to

subcontract or use new facilities without the defendant’s approval “does not even raise a question

as to whether [the defendant] had the power to bind [the plaintiff] in legal matters, or vice versa.”).

Indeed, the Agreement expressly stated that PMR “is not an agent of Tris and Tris is not an agent

of [PMR] and neither party is authorized to bind the other party with respect to a third party.”

[ECF No. 116-2 at § 11.2]

       In the event the Court “finds a pleading deficiency,” Plaintiff requests leave to amend his

second amended complaint. [ECF No. 127 at 7] “[A] motion for leave to amend filed outside the

district court’s Rule 16(b) scheduling order requires a showing of good cause.” Kmak v. Am.

Century Companies, Inc., 873 F.3d 1030, 1034 (8th Cir. 2017) (alteration in original) (quotation

omitted). “Good cause may be shown by pointing to a change in the law, newly discovered facts,



                                                  10
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 11 of 12 PageID #: 1771




or another significant changed circumstance that requires amendment of a party’s pleading.”

Ellingsworth v. Vermeer Mfg. Co., 949 F.3d 1097, 1100 (8th Cir. 2020). However, “[t]he primary

measure of good cause is the movant’s diligence in attempting to meet deadlines.” Id. (quoting

Albright v. Mountain Home Sch. Dist., 926 F.3d 942, 951 (8th Cir. 2019)). Whether to grant a

motion for leave to amend is “left to the sound discretion of the district court.” Kozlov v.

Associated Wholesale Grocers, Inc., 818 F.3d 380, 394 (8th Cir. 2016) (quotation marks and

citation omitted).

         Plaintiff has not presented a change in the law, newly discovered facts, or another

significant changed circumstances. Nor has Plaintiff acted diligently in seeking to amend the

complaint to properly plead his agency theory. See, e.g., Ellingsworth, 949 F.3d at 1100 (district

court properly denied the plaintiff’s request to amend the complaint to add an agency claim where

litigation was at an “advanced stage” and “no new facts supporting an agency liability against [the

defendant] had come to light.”). The deadline for amending the complaint expired over fourteen

months ago, and the Court has already granted Plaintiff leave to amend the complaint on two

previous occasions. Given the present posture of this case (summary judgment motions filed and

three months remaining until trial) and Plaintiff’s failure to show good cause, the Court denies

Plaintiff’s request for leave to amend the second amended complaint. See, e.g., Hammer v. City

of Osage Beach, Mo., 318 F.3d 832, 844-45 (8th Cir. 2003) (“district court did not abuse its

discretion in denying [the plaintiff’s] second motion for leave to amend his complaint ... [where

the plaintiff] filed his second motion to amend nearly fifteen months after the filing of his original

complaint ... and the [defendant] had moved for summary judgment on the pleaded theories.”).

   IV.      Conclusion




                                                 11
Case: 4:18-cv-01859-PLC Doc. #: 140 Filed: 02/11/21 Page: 12 of 12 PageID #: 1772




       Because Plaintiff neither pleaded facts nor presented evidence demonstrating that PMR had

the authority to alter legal relationships between Tris and third parties, Plaintiff failed to establish

the existence of an agency relationship between Tris and PMR.5 See McKeage, 2015 WL

2093126, at *7. Tris is entitled to judgment as a matter of a law, and the Court therefore grants

Tris’s motion for summary judgment.

       For the foregoing reasons,

       IT IS HEREBY ORDERED that Tris’s motion for summary judgment [ECF No. 114] is

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Counts II and V against Tris are

DISMISSED with prejudice.

       IT IS FINALLY ORDERED that Plaintiff’s request to amend the second amended

complaint is DENIED.




                                                       PATRICIA L. COHEN
                                                       UNITED STATES MAGISTRATE JUDGE

Dated this 11th day of February, 2021




5
 Where a plaintiff fails to either allege facts or present evidence demonstrating the first element
of an agency relationship under Missouri law, a court need not consider the other elements. See
Affordable Communities of Missouri v. Federal Nat. Mortg. Ass'n, 714 F.3d 1069, 1074 (8th Cir.
2013).
                                                  12
